[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                       FILED
                          ________________________           U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                                                   October 8, 2008
                                 No. 08-10170                   THOMAS K. KAHN
                             Non-Argument Calendar                  CLERK
                           ________________________

                        D. C. Docket No. 07-00144-CR-CG

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                      versus

GUERRIN SAINTIL,
a.k.a. Ernest Maxino,

                                                              Defendant-Appellant.


                           ________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                         _________________________

                                (October 8, 2008)

Before TJOFLAT, BLACK and WILSON, Circuit Judges.

PER CURIAM:

      Linda Collins Jensen, appointed counsel for Guerrin Saintil in this direct
criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Saintil’s conviction and

sentence are AFFIRMED.




                                          2